NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

      TEXAS ADVANCED OPTOELECTRONIC
               SOLUTIONS, INC.,
             Plaintiff-Cross-Appellant

                             v.

 RENESAS ELECTRONICS AMERICA, INC., F/K/A
         INTERSIL CORPORATION,
             Defendant-Appellant
            ______________________

             2016-2121, 2016-2208, 2016-2235
                 ______________________

   Appeals from the United States District Court for the
Eastern District of Texas in No. 4:08-cv-00451-RAS,
Judge Richard A. Schell.
                ______________________

      ON PETITION FOR PANEL REHEARING
              ______________________

   Before DYK, BRYSON, and TARANTO, Circuit Judges.
PER CURIAM.
                        ORDER
    Plaintiff-Cross-Appellant Texas Advanced Optoelec-
tronic Solutions, Inc., (TAOS) filed a petition for rehearing
on June 14, 2018.
2              TEXAS ADVANCED OPTOELECTRONIC v. RENESAS
                                   ELECTRONICS AMERICA


    Upon consideration thereof,
    IT IS ORDERED THAT:
    1) TAOS’s petition is granted in part and denied in
       part by the panel.

    2) The previous precedential opinion in this appeal,
       issued May 1, 2018, is withdrawn and replaced
       with the modified precedential opinion accompany-
       ing this order. The only modifications that have
       been made appear in section III.A of the opinion.

                                  FOR THE COURT

     July 9, 2018                 /s/ Peter R. Marksteiner
         Date                      Peter R. Marksteiner
                                  Clerk of Court